Citation Nr: 0426767	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for lumbosacral strain with arthritis.  

2.  Entitlement to a compensable initial rating for 
gastrointestinal reflux disease with swollen esophagus.  

3.  Entitlement to a permanent and total disability rating 
for non-service-connected disability pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1986 
to February 1990 and from July 1997 to October 2000. 

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that granted entitlement to service 
connection for lumbosacral strain and assigned a 20 percent 
rating effective from October 24, 2000, and granted service 
connection for a swollen esophagus and assigned a 
noncompensable rating effective from October 24, 2000.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  

This appeal also arises from a March 2003 RO rating decision 
that, in pertinent part, denied a claim of entitlement to 
pension benefits.  The veteran submitted a timely notice of 
disagreement and the RO issued a statement of the case in 
November 2003.  The veteran did not submit a VA Form 9; 
however, in February 2004 his representative submitted a VA 
Form 646, which the Board accepts in lieu of a VA Form 9.  
See 38 C.F.R. § 20.202.  
 
The veteran testified before an RO hearing officer in May 
2002.  In April 2004, the veteran testified before the 
undersigned Veterans Law Judge.  

In this case, the veteran has appealed the initial ratings 
assigned after service connection was established.  The Board 
has thus recharacterized the issues shown on page 1 to 
reflect the veteran's dissatisfaction with the initial 
ratings assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). In August 2001, VA also promulgated final regulations 
to implement the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law redefines the 
obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A review of the record reflects that the veteran has not been 
adequately notified of his rights and the VA's obligations 
under the VCAA as it relates to the claim entitlement to 
pension benefits.  During his hearing before the undersigned 
veterans Law Judge sitting at the RO in April 2004 he 
indicated that he was receiving ongoing treatment at VA 
facilities for his back disability.  The veteran testified 
that a claim for Social Security Administration (SSA) 
disability benefits was on appeal.  In view of these facts, 
the Board finds that additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied, with respect 
to each issue currently on appeal.  

2.  The RO should ask the veteran if a 
final decision has been entered 
concerning his disability claim with the 
Social Security Administration.  If yes, 
the RO should obtain a copy of the 
decision and the evidence on which the 
decision was based.  

3.  The RO should request the VA 
facilities in Cleveland and Youngstown to 
furnish copies of any treatment records 
covering the period from May 2003 to the 
present.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
are not granted, the veteran and his 
representative should be provided with an 
SSOC and an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


